DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are currently pending in this application 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al. (Pub. No. US 2014/0115925). With respect to claim 1, Hurd et al. discloses a sole structure for an article of footwear (see figure 1) comprising: a midsole (spring plate 11 and damping layer 21, see figures 2A-2E, Hurd et al. discloses that the sole structure may have more or fewer layers); and an outsole (spring plate 13 and damping material layer 23) secured with the midsole (see figures 2A-2E); wherein the outsole (13 & 23) includes a ground engaging surface, wherein the midsole 11 & 21) includes a groove (outsole/third spring plate 13 includes channels 35a through 35m. Similar channels can be .
Hurd et al. discloses that the sole structure may have fewer layers (see paragraph [0030]). It would have been obvious to one of ordinary skill in the art to 
With respect to claims 2-6, 8-11 and 14-20, Hurd et al. as modified above discloses wherein the outsole comprises a synthetic rubber (Outsole elements 32, which may be formed from synthetic rubber); wherein exterior sidewall surfaces of the midsole and outsole combine to form an arcuate profile along toe, heel, medial and lateral sides of the sole structure (see figures 1, 2D & 3A); wherein the outsole includes a ground engaging surface (see figure 2E), the ground engaging surface including a lower surface portion and a peripheral sidewall portion, and traction elements (outsole elements 32) are disposed along the ground engaging surface at the lower surface portion and the peripheral sidewall portion (see figures 1, 2C, 2D & 3A); the sole structure further comprising a plurality of traction zones (forefoot area; lateral arch area; medial arch area; heel area, see figure 2E) defined at areas of the ground engaging surface of the outsole, wherein a number of traction elements differs between two or more traction zones; wherein the plurality of traction zones comprises a 
With respect to claim 7, Hurd et al. discloses that outsole elements 32, which may be formed from synthetic rubber or other elastomeric materials, help to increase traction. Elements 32 also help reduce abrasion and other damage to spring plate 13 that might result from direct contact with the ground. Lugs, treads In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).
	With respect to claims 12-13, Hurd et al. as described above discloses all the limitations of the claims except for wherein the midsole has a greater Shore A hardness value in relation to the Shore A hardness value of the insert; and wherein the midsole has a Shore A hardness durometer value in the range of about 42 to about 48, and the insert has a Shore A hardness durometer value from about 25 to about 35.

.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al. as applied to claim1 above, and further in view of Rice et al. (Pub. No. US 2013/0213147). Hurd et al. as modified above discloses all the limitations of the claims except for wherein the midsole further includes a cavity formed in a surface of the midsole that opposes the outsole facing surface of the midsole, wherein the cavity is configured to receive an electronics module including one or more sensors. Rice et al. discloses that it is old and conventional to include a cavity formed in a surface of the midsole that opposes the outsole facing surface of the midsole, wherein the cavity is configured to receive an electronics module including one or more sensors. Therefore, it would have been obvious to one of ordinary skill in the art in view of Rice et al. to include a cavity formed in a surface of the midsole of Hurd et al. that opposes the outsole facing surface of the midsole, wherein the cavity is configured to receive an electronics module including one or more sensors that are configured for detecting forces and/or pressure exerted by a user's foot on the sensor.
Terminal Disclaimer
The terminal disclaimer filed on 05/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,383,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
	The modified sole structure of Hurd et al. discloses the heel side location of the peripheral sidewall for the outsole adjacent the heel side location of the peripheral sidewall for the midsole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/24/2021